Name: Political and Security Committee Decision Atalanta/1/2009 of 17Ã March 2009 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: Africa;  information and information processing;  criminal law;  maritime and inland waterway transport;  international security;  politics and public safety;  defence;  natural environment
 Date Published: 2009-03-24

 24.3.2009 EN Official Journal of the European Union L 76/45 POLITICAL AND SECURITY COMMITTEE DECISION Atalanta/1/2009 of 17 March 2009 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2009/288/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (Atalanta), and in particular Article 6(1) thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Force Commander. (2) On 18 November 2008, the PSC adopted Decision Atalanta/1/2008 (2) appointing Commodore Antonios PAPAIOANNOU as EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. (3) The EU Operation Commander has recommended the appointment of Captain (Navy) Juan GARAT CARAMÃ  as the new EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. (4) The EU Military Committee has supported that recommendation. (5) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and the implementation of decisions and actions of the European Union which have defence implications, HAS DECIDED AS FOLLOWS: Article 1 Captain (Navy) Juan GARAT CARAMÃ  is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. Article 2 This Decision shall take effect on 7 April 2009. Done at Brussels, 17 March 2009. For the Political and Security Committee The Chairman I. Ã RÃ MEK (1) OJ L 301, 12.11.2008, p. 33. (2) OJ L 317, 27.11.2008, p. 24.